

117 HR 827 IH: Voter Registration Promotion Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 827IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Norcross introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Postmaster General to modify any hard copy change of address form used by the United States Postal Service to include a reminder to update voter registration, and for other purposes.1.Short titleThis Act may be cited as the Voter Registration Promotion Act.2.Use of Postal Service hard copy change of address form to remind individuals to update voter registration(a)In generalNot later than 1 year after the date of the enactment of this Act, the Postmaster General shall modify any hard copy change of address form used by the United States Postal Service so that such form contains a reminder that any individual using such form should update the individual’s voter registration as a result of any change in address.(b)ApplicationThe requirement in subsection (a) shall not apply to any electronic version of a change of address form used by the United States Postal Service.